Exhibit 99.1 Item 6. Selected Financial Data The following tables set forth summary financial and operating information for the Company from January 1, 2007 through December 31, 2011. Years Ended December 31, 2010 (1) ($ in thousands, exceptper share amounts) OPERATING DATA: REVENUES Rental and other property $ Management and other fees EXPENSES Property operating expenses Depreciation General and administrative Cost of management and other fees - - Impairment and other charges - Earnings from operations Interest expense before amortization expense ) Amortization expense ) Interest and other income Equity (loss) income from co-investments ) ) Gain (loss) on early retirement of debt ) ) - Gain on the sales of real estate - - - Income before discontinued operations Income from discontinued operations Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest Dividends to preferred stockholders ) Excess (deficit) of the carrying amount of preferred stock redeemed over the cash paid to redeem preferred stock ) - - - Net income available to common stockholders $ Per share data: Basic: Income before discontinued operations available to common stockholders $ Net income available to common stockholders $ Weighted average common stock outstanding Diluted: Income before discontinued operations available to common stockholders $ Net income available to common stockholders $ Weighted average common stock outstanding Cash dividend per common share $ 1 As of December 31, ($ in thousands) BALANCE SHEET DATA: Investment in rental properties (before accumulated depreciation) $ Net investment in rental properties Real estate under development Total assets Total secured indebtedness Total unsecured indebtedness Cumulative convertible preferred stock Cumulative redeemable preferred stock Stockholders' equity As of and for the years ended December 31, OTHER DATA: Net income $ Interest expense before amortization expense Amortization expense Tax expense (benefit) ) - - - Depreciation(2) EBITDA(3) $ The above financial reporting and operating information from January 1, 2009 to December 31, 2010 reflect the reclassification of costs of management and other fees from general and administrative expenses in order to conform to current year presentation.Results of operations for 2008 and 2007 have not been reclassified.Because 2008 and 2007 have not been reclassified, the results for these periods may not be comparable to the results for the later periods set forth above. Includes amounts classified within discontinued operations. EBITDA is an operating measure and is defined as net income before interest expense, income taxes, depreciation and amortization.EBITDA, as defined by the Company, is not a recognized measurement under U.S. generally accepted accounting principles, or GAAP.This measurement should not be considered in isolation or as a substitute for net income, cash flows from operating activities and other income or cash flow statement data prepared in accordance with GAAP, or as a measure of profitability or liquidity.The Company’s definition may not be comparable to that of other companies. 2 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with the accompanying consolidated financial statements and notes thereto.These consolidated financial statements include all adjustments which are, in the opinion of management, necessary to reflect a fair statement of the results and all such adjustments are of a normal recurring nature. OVERVIEW The Company is a self-administered and self-managed REIT that acquires, develops, redevelops and manages apartment communities in selected residential areas located primarily in the West Coast of the United States.The Company owns all of its interests in its real estate investments, directly or indirectly, through the Operating Partnership.The Company is the sole general partner of the Operating Partnership and, as of December 31, 2011, had an approximately 93.8% general partner interest in the Operating Partnership. The Company’s investment strategy has two components: constant monitoring of existing markets, and evaluation of new markets to identify areas with the characteristics that underlie rental growth.The Company’s strong financial condition supports its investment strategy by enhancing its ability to quickly shift acquisition, development, and disposition activities to markets that will optimize the performance of the portfolio. As of December 31, 2011, the Company had ownership interests in 159 communities, comprising 32,753 apartment units, and the apartment communities are located in the following major West Coast regions: Southern California (Los Angeles, Orange, Riverside, Santa Barbara, San Diego, and Ventura counties) Northern California (the San Francisco Bay Area) SeattleMetro (Seattle metropolitan area) As of December 31, 2011, the Company also had ownership interests in five commercial buildings (with approximately 315,900 square feet). As of December 31, 2011, the Company’s development pipeline was comprised of five unconsolidated joint venture projects under development, one unconsolidated joint venture predevelopment project and three consolidated land parcels held for future development or sale aggregating 2,014 units, with total incurred costs of $227.1 million, and estimated remaining project costs of approximately $282.6 million for total estimated project costs of $422.6 million.By region, the Company's operating results for 2010 and 2011 and projections for 2012 new housing supply, job growth, and rental income as follows: Southern California Region:As of December 31, 2011, this region represented 48% of the Company’s consolidated apartment units.During the year ended December 31, 2011, revenues for “2011/2010 Same-Properties” (as defined below), or “Same-Property revenues,” increased 2.7% in 2011 as compared to 2010.In 2012, the Company expects new residential supply (excluding Santa Barbara and Riverside counties) of 5,400 multifamily and 5,100 single family homes, which represents a total new supply of 0.2% and 0.1% of existing stock, respectively.The Company assumes an increase of 78,800 jobs or 1.2%, and an increase in rental income of 3.0% to 5.0% in 2012. Northern California Region:As of December 31, 2011, this region represented 30% of the Company’s consolidated apartment units.Same-Property revenues increased 5.7% in 2011 as compared to 2010.In 2012, the Company expects new residential supply of 3,000 multifamily and 2,200 single family homes, which represents a total new supply of 0.3% and 0.2%, respectively, of existing stock.The Company assumes an increase of 48,000 jobs or 1.7%, and an increase in rental income of 7.0% to 9.0% in 2012. Seattle Metro Region: As of December 31, 2011, this region represented 22% of the Company’s consolidated apartment units.Same-Property revenues increased 4.6% in 2011 as compared to 2010.In 2012, the Company expects new residential supply of 1,800 multifamily and 3,400 single family homes, which represents a total new supply of 0.5% of existing stock.The Company assumes an increase of 25,000 jobs or 1.8%, and an increase in rental income of 7.0% to 9.0% in 2012. The Company expects 2012 same-property revenues to increase between 5% and 7% compared to 2011 results, as renewal leases and new leases are signed at higher rents than 2011 during 2012.The Company expects same-property financial occupancy to be consistent with 2011 at 96.4%, thus 2012 revenues will increase 5% to 7% due to a similar increase in scheduled rent.Same-property operating expenses are expected to increase from 1.1% in 2011, to a range of 2% and 3% in 2012.Finally, same-property net operating income (“NOI”) which is defined as same-property revenues less same-property operating expenses is expected to increase from 5.5% for 2011 to a range of 7% to 9% in 2012. 3 The Company’s consolidated communities are as follows: As of December 31, 2011 As of December 31, 2010 Apartment Units % Apartment Units % Southern California 48
